lN THE UN|TED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF ARKANSAS

FAYETTEV|LLE DlVlSlON
FRANK CARMONA RODR|GUEZ PLA|NT|FF
V. CASE NO. 5:18-cv-05118
DEPUTY lVAN TORRES; SHER|FF HOLLOWAY;
CAPTA|N GUYLL; and TURN KEY HEALTH CL|N|CS . DEFENDANTS
ORDER

Plaintiff Frank Carmona Rodriguez proceeds in this matter pro se and in forma
pauperis pursuant to 42 U.S.C. § 1983. |n his First Amended Comp|aint (Doc. 30), he
asserts claims for excessive force, unconstitutional conditions of confinement and
deliberate indifference to a medical condition. He names as Defendants Deputy |van
' Torres, Sheriff Ho|loway, Captain Guy||, and Turn Key Hea|th C|inics. Current|y pending
before the Court is a Motion to Dismiss filed by Defendants Ho|loway and Guy|| (Doc. 32),
and a Motion to Dismiss filed by Defendants Ho|loway, Guyl|, and Torres (Doc. 38). Also
pending is a Joint Stipulation of Dismissa| filed by the P|aintiff and Defendants Ho|loway,
Guy|l, and Torres (Doc. 43).

l. BACKGROUND

|n their lV|otion to Dismiss filed on October1, 2018 (Doc. 32), Defendants Ho|loway
and Guyl| argue that the P|aintiff’s First Amended Complaint fails to state facts showing
that either of them engaged in wrongful activity or caused damage or injury to the P|aintiff.
The same day the motion was filed, the Court entered a text-only Order (Doc. 35) directing
Plaintiff to file a response by October 22, 2018. |n the Order,the P|aintiff was “advised

_ that failure to timely and properly comply . . . shall result in the dismissal of this action,

without prejudice, pursuant to Loca| Rule 5.5(c)(2).” ld. The P|aintiff did not respond ton
the Motion to Dismiss by the appointed deadline.

Defendants Ho|loway, Guyll, and Torres filed a subsequent Motion to Dismiss
(Doc. 38) seeking dismissal of all claims against them due to P|aintiff's failure to comply
with the Court’s text-only Order of October 1. On October 29, 2018, the Court entered
another text-only Order, directing P|aintiff to respond to Defendants' newest motion to
dismiss by November19, 2018. (Doc. 41). On November 7, 2018, P|aintiff responded to
both pending motions to dismiss in the same document, stating succinctly that he “would
like to ask the court for a denial on the dismissal of this action.” (Doc. 42). Also on
November 7, 2018, Defendants Ho|loway, Guyll_, and Torres joined the P|aintiff in filing a
Stipulation of Dismissal concerning P|aintist claims about overcrowding, lack of working
TB lights, dirty ventilation/bad-sme||ing air, excessive noise, and sub-standard food in the
jail. See Doc. 43. P|aintiff then filed a further response to Ho|loway’s and Guyll’s Motion
to Dismiss (Doc. 32), confirming that he wished to dismiss the claims that were listed in
the Join Stipu|ation, but pursue all the rest of his claims. See Doc. 47. Below, the Court
will consider the parties’ Joint Stipulation and then rule on the pending Motions to Dismiss.

ll. MOT|ONS
A. Joint Stipu|ation of Dismissal (Doc. 43)

Pursuant to the Joint Stipulation of Dismissal filed by the P|aintiff and Defendants
Ho|loway, Guy|l, and Torres, all claims alleging that P|aintist rights were violated due to
unconstitutional conditions of confinement-including overcrowding, lack of working TB
lights, dirty ventilation/bad-smelling air, excessive noise, and sub-standard food-are

DlSMlSSED WlTHOUT PREJUD|CE.

B. Motions to Dismiss (Docs. 32, 38)
1. Lega| Standard

Rule 8(a) contains the general pleading rules and requires a complaint to present
“a short and plain statement of the claim showing that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a)(2). “ln order to meet this standard, and survive a motion to dismiss
under Rule 12(b)(6), ‘a complaint must contain sufficient factual matter, accepted as true,'
to state a claim to relief that is plausible on its face."’ Braden v. Wal- Man‘ Stores, lnc.,
588 F.3d 585, 594 (8th Cir. 2009) (quoting Ashcroft v. lqbal, 556 U.S. 662, 678 (2009)
(interna| quotations omitted)). “A claim has facial plausibility when the plaintiff pleads
factual content that allows the court to draw the reasonable inference that the defendant
is liable for the misconduct alleged." Ashcroft, 556 U.S. at 678. While the Court will
liberally construe a pro se plaintiff’s complaint, the plaintiff must allege suchient facts to
support his claims. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004).

2. Motion to Dismiss for Failure _to Comp|y with a Court Order (Doc. 38)

Ho|loway, Guy|l, and Torres argue in their more recent Motion to Dismiss (Doc. 38)
that the Court should dismiss Plaintiff’s claims due to his failure to comply with an order
directing him to tile a response to a motion by a date certain. The Court agrees that
P|aintiff filed his response to the motion out of time, and in doing so, also violated the
Court’s text-only Order (Doc. 35) that set the response deadline. With all that said,
however, the Court in its discretion chooses to excuse Plaintiff’s lateness in filing in favor
of considering his response to the motion on the merits. For these reasons, Defendants'

more recent Motion to Dismiss (Doc. 38) is DEN|ED.

3. Motion to Dismiss for Failure to State a C|aim (Doc. 32)
A. Persona| Capacity C|aims

Ho|loway and Guyll move to dismiss all of Plaintiff’s personal and official capacity
claims against them, The FirstAmended Complaint asserts that Ho|loway and Guyll, the
supervisors of separate Defendant Torres, failed to properly train and supervise Torresl
which caused him to use excessive force against the Plaintiff. While supervisors may be
held individually liable under a failure to supervise theory, a plaintiff must show that the
supervising official was “deliberately indifferent to or tacitly authorized the offending acts.”
Andrews v. Fowler, 98 F.3d 1069, 1078 (8th Cir. 1996). To demonstrate "deliberate
v indifference,” the plaintiff must prove “the supervisor had notice that the training
procedures and supervision were inadequate and likely to result in a constitutional
violation." ld. “A single incident, or a series of isolated incidents, usually provides an
insufficient basis upon which to assign supervisory liability." Howard v. Adkison, 887 F.2d
134, 138 (8th cir. 1989). v

Furtherl "[l]iability under Section 1983 requires a causal link to, and direct
responsibility for, the deprivation of rights." Madewell v. Roben‘s, 909 F.2d 1203, 1208
(8th Cir. 1990) (citing Rizzo v. Goode, 423 U.S. 362, 370 (1976)). Thus, to state a
cognizable Section 1983 claiml a complaint must set forth specific factual allegations v
showing what each named defendant allegedly did, or failed to do, that violated the
plaintiffs federal constitutional rights.

The Court finds that the First Amended Complaint fails to mention either Ho|loway

or Guyll by name. lt also fails to allege that either Defendant had notice that their training

procedures or supervision was inadequate. Accordingly, P|aintiff has failed to allege a
causal link between his claims and either Ho|loway or Guyll, The personal capacity claims
k against both Defendants are, therefore, subject to dismissal without prejudice for failure
to state a claim. See Martin v. Sargerit, 780 F.2d 1334, 1337 (8th Cir. 1985) (t"inding that
even a pro se plaintiff must allege specific facts sufficient to state a claim).
3. Official Capacity C|aims

P|aintiff also sues Ho|loway and Guyll in their official capacities Official capacity
claims are “functionally equivalent to a suit against the employing governmental entity."
Veatch v. Barfels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010). “[l]t is well
established that a municipality [or county] cannot be held liable on a respondeat superior
theory, that is, solely because it employs a tortfeasor.” Atki'nson v. City of Mountain View,
Mo., 709 F.3d 1201, 1214'(8th Cir. 2013). To establish any liability on the employing
governmental entity under section 1983, a “plaintiff must show that a constitutional
violation was committed pursuant to an official custom, policy, or practice of the
governmental entity." Moyle v. Anderson, 571 F.3d 814, 817 (8th Cir. 2009) (citation
omitted). To establish the existence of an unconstitutional policy, a plaintiff must point to
“a deliberate choice of a guiding principle or procedure made by the municipal officialth
has final authority regarding such matters." Mettler v. Whitledge, 165 F.3d 1197, 1204
(8th Cir. 1999).

Here, although P|aintiff alleges generally that Torres’s supervisors failed to
properly train and supervise him, P|aintiff does not point to the existence of an

unconstitutional policy or custom of Benton County that led to the violation of his

constitutional rights. Plaintiff’s official capacity claims against Ho|loway and Guy|| are,
therefore, subject to dismissal
ll|. CONCLUS|ON

According|y, tor the reasons set forth above, lT |S ORDERED that, pursuant to the
Joint Stipu|ation of Dismissal (Doc. 43)l Plaintiffs claims concerning unconstitutional
conditions of confinement-including overcrowding, lack of working TB |ights, dirty
ventilation/bad smel|ing air, excessive noise, and sub-standard food-are DlSMlSSED
WlTHOUT PREJUD|CE.

lT |S FURTHER ORDERED that Defendants Ho|loway and Guyll’s Second lVlotion
to Dismiss (Doc. 32) is GRANTED, and all of Plaintiff’s personal and official capacity
claims against these two Defendants are DlSMlSSED WlTHOUT PREJUD|CE for failure
to state a c|alm.

lT lS FURTHER ORDERED that Defendants’ lV|otion to Dismiss (Doc. 38),
concerning Plaintiff’s late filing/failure to respond, is DEN|ED.

|n light of the above rulingsl the claims that remain for further resolution are: (1)
Plaintiff’s claim of excessive force against Defendant Torres and (2) Plaintiff’s claim of
deliberate indifference to a medical condi ion against Defendant Turn Key Hea|th C|inics.

|T |S SO ORDERED on this n day of Deoem

 
    
  

 

, .BR i<s
osTA oisTRicTJuDsE

